Exhibit 10.1

AMENDED AND RESTATED

EQUITY GRANT PROGRAM

FOR

NONEMPLOYEE DIRECTORS UNDER THE

COINSTAR, INC.

1997 AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(As amended by the Compensation Committee on February 10, 2006)

The following provisions set forth the terms of the equity grant program (the
“Program”) for nonemployee directors of Coinstar, Inc. (the “Company”) under the
Company’s 1997 Amended and Restated Equity Incentive Plan (the “Plan”). The
following terms are intended to supplement, not alter or change, the provisions
of the Plan, and in the event of any inconsistency between the terms contained
herein and in the Plan, the Plan shall govern. All capitalized terms that are
not defined herein shall be as defined in the Plan.

 

1. Eligibility

Each director of the Company elected or appointed to the Board who is not
otherwise an employee of the Company or of any Affiliate of the Company (a
“Nonemployee Director”) shall be eligible to receive Options and Stock Awards
under the Plan, as discussed below.

 

2. Options

 

  (a) Each Nonemployee Director shall be eligible to receive Options as follows:

 

  (i) Initial Option Grants

Each Nonemployee Director shall receive a Nonstatutory Stock Option to purchase
11,000 shares of Common Stock (“Initial Option Grant”) upon such Nonemployee
Director’s initial election or appointment to the Board.

 

  (ii) Annual Option Grants

Beginning with the 2006 Annual Meeting of Stockholders, immediately following
each Annual Meeting of Stockholders, the Chairman of the Board, if he or she is
a Nonemployee Director, shall automatically be granted an Option to purchase
13,500 shares of Common Stock, and each other Board member who is then a
Nonemployee Director shall automatically be granted an Option to purchase 8,500
shares of Common Stock, on the terms and conditions set forth herein (each, an
“Annual Option Grant”).



--------------------------------------------------------------------------------

  (b) Vesting and Exercisability

Options shall vest and become exercisable according to the following schedule:

 

  (i) Initial Grants

Each Initial Option Grant shall be fully vested and exercisable on the date of
grant.

 

  (ii) Annual Option Grants

Each Annual Option Grant shall vest and become exercisable in equal monthly
installments over the period from the date of grant until the anniversary of the
date of grant, at which time the Annual Option Grant shall be fully vested and
exercisable.

Subject to the vesting and exercisability schedule described above, each Option
may be exercised in whole or in part at any time; provided, however, that an
Option may not be exercised for less than a reasonable number of shares at any
one time, as determined by the Plan Administrator.

 

  (c) Option Exercise Price

The exercise price of an Option shall be equal to the Fair Market Value of the
Common Stock on the date of grant.

 

  (d) Manner of Option Exercise

An Option shall be exercised by giving the required notice to the Company,
stating the number of shares of Common Stock with respect to which the Option is
being exercised, accompanied by payment in full for such Common Stock, which
payment may be, to the extent permitted by applicable laws and regulations, in
whole or in part:

 

  (i) in cash or check;

(ii)      if and so long as the Common Stock is registered under the Exchange
Act, in shares of Common Stock owned by the Nonemployee Director for at least
six months (or any shorter period necessary to avoid adverse accounting
consequences to the Company) having a fair market value equal to the aggregate
option exercise price on the date preceding the date of exercise;

(iii)     if and so long as the Common Stock is registered under the Exchange
Act, by delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker, to promptly deliver to the Company the
amount of proceeds to pay the exercise price, all in accordance with the
regulations of the Federal Reserve Board; or

 

  (iv) payment by a combination of methods of payment described above.

 

  (e) Term of Options

The term of each Option commences on the date it is granted and, unless sooner
terminated as set forth herein, expires on the date five (5) years from the date
of grant (the

 

-2-



--------------------------------------------------------------------------------

“Expiration Date”). If the Nonemployee Director’s service terminates for any
reason, the Option shall terminate on the earlier of the Expiration Date or the
date twelve (12) months following the date of termination of service. In any and
all circumstances, an Option may be exercised following termination of the
Nonemployee Director’s service as a Nonemployee Director of the Company only as
to that number of shares as to which it was exercisable on the date of
termination of such service under the provisions of Section 2(b).

 

3. Restricted Stock Awards

 

  (a) Grant of Restricted Stock

Beginning with the 2006 Annual Meeting of Stockholders, immediately following
each Annual Meeting of Stockholders, each Nonemployee Director shall
automatically be granted 1,500 shares of restricted stock (“Annual Restricted
Stock Grant”), on the terms and conditions set forth herein.

 

  (b) Vesting of Restricted Stock

Each Annual Restricted Stock Grant shall fully vest on the first anniversary of
the date of grant and no longer be subject to forfeiture to the Company. In the
event a Nonemployee Director’s service terminates for any reason prior to
vesting of the Annual Restricted Stock Grant, the shares subject to such Annual
Restricted Stock Award will be forfeited to the Company.

 

4. Effect of Certain Transactions

In the event of a merger, reorganization or sale of substantially all of the
assets of the Company, (a) the vesting of each Option shall accelerate such that
each Option may be exercised with respect to 100% of the shares, and the Options
shall terminate if not exercised prior to such event, and (b) the vesting of
each Annual Restricted Stock Grant shall accelerate and the shares subject to
such grant shall no longer be subject to forfeiture upon such event.

 

5. Amendment

The Board may amend the provisions contained herein in such respects as it deems
advisable. Any such amendment shall not, without the consent of the Nonemployee
Director, impair or diminish any rights of a Nonemployee Director under an
outstanding equity grant.

 

6. Effective Date

The Program shall become effective upon adoption by the Board.

Provisions of the Plan (including any amendments) that are not discussed above,
to the extent applicable to Nonemployee Directors, shall continue to govern the
terms and conditions of any equity grants to Nonemployee Directors under the
Program.

 

-3-